Title: III. Notes Comparing Carolina Rice with that of Piedmont, [ca. September 1786]
From: Jefferson, Thomas
To: 



[ca. Sep. 1786]

Les deux seules qualités de Riz actuellement en usage en france, sont, le Riz de Caroline, et celui de Piemont.
Le Riz de Caroline, a une consommation en france d’un tiers plus considerable que le Riz de Piemont.
Le Riz de Caroline est généralement plus blanc que celui de Piemont. Il seduit parla le général des acheteurs qui ne s’arretent qu’a la vue.
Les Connoisseurs trouvent dans le Riz de Piemont plus de qualité pour manger au gras et celui de Caroline pour manger au lait, mais toujours est-il que le Riz de Caroline a un plus grand débit parceque beaucoup de monde sans avoir égard a la nature des  autres especes se contente du plus blanc, que les marchands dailleurs ont leur interêt d’entretenir Cette préferance, parceque le Riz de Caroline coutant moins que celui de Piemont et se vendant aussi cher audetail il en resulte pour eux plus de profit et une facilité a vendre.
Le Riz de Caroline se vend au Havre en gros de 22.₶ à 24.₶ le quintal. Il monte à l’approche du Carême a 27.₶ quant il nen arrive pas par sur abondance. A Paris il se vend presentement par Baril de 30. a 32.₶; en payant comptant et prenant de grandes parties comme 100, ou 200, Bariques peut être en obtiendroit-on de quelques maisons a 28.₶ le Cent, mais toutes ne pourroient faire cet avantage. Au détail ce même Riz se vend 8 et 10s. la livre dans le premier choix, la 3me. sorte s’obtiendroit a 6s.
Le Riz de Piemont ne se tient généralement pas par tous les épiciers. Il se vend courament 10s. la livre au detail. Comme il se débitte aux amateurs de cette qualité, il se vend rarement moins et on ne peut en obtenir comme du Riz de Caroline a toutes sortes de prix, il se vend en gros généralement 3 ou 4₶ de plus par cent que le Riz de Caroline, C’est a dire 33.₶ quant l’autre se vend 30.₶
Le Riz du levant est connu a Paris, mais il ny est pas estimé et on ne le vendroit pas en tems de paix que les autres belles qualités abondent a bas prix. Le Riz de levant est fort Sale, ordinairement remplit de poussiere et de paille, par ce motif rebuté et actuellement invendable.
Il est venu aussi pendant la guerre du Riz du Brazil, par le Portugal, mais en tems de Paix le prix et la qualité de celui de Caroline se fait preferer.
On peut regarder le Riz de Caroline comme une marchandise d’exportation d’amerique pour france devant y avoir un debit assuré et constant attendu la Convenance par son plus bas prix sur tous les Riz connus et le prix de 20. a 21.₶ est celui qu’on doit toujours esperer amoins d’abondance éxtraordinaire.
Rice must be at Paris by the 1st. of February, that is to say a month before the commencement of the Careme, because people lay in their provision during that term. This is essential.
